Case 2:20-cv-04392-JFW-MAA Document 18 Filed 11/02/20 Page 1 of 1 Page ID #:214

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:20-cv-04392-JFW (MAA)                                           Date: November 2, 2020
Title       Steven Alexander Bolden v. Felicia Ponce



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    James Muñoz                                             N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):             Order to Show Cause Why This Case Should Not Be
                                       Dismissed for Want of Prosecution

       On August 19, 2020, the Court issued an Order Regarding Complaint and Motion to
Supplement Complaint (“Order”). (Order, ECF No. 17.) The Court ordered Plaintiff Steven
Alexander Bolden (“Plaintiff”) to, no later than October 19, 2020, either file a First Amended
Complaint (“FAC”) or advise the Court that Plaintiff does not intend to pursue this lawsuit further
and will not file a FAC. (Id. at 4.) The Court explicitly cautioned Plaintiff that “failure to comply
with this order will result in a recommendation that the lawsuit be dismissed without
prejudice for failure to prosecute and/or comply with court orders. See Fed. R. Civ. P. 41(b);
C.D. Cal. L.R. 41-1.” (Id. at 5.)

        To date, Plaintiff has filed neither a FAC nor a Notice of Dismissal of the action. (A Notice
of Dismissal form is attached to this order.) Plaintiff is ORDERED TO SHOW CAUSE by
December 2, 2020 why the Court should not recommend that the case be dismissed for want of
prosecution. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1. If Plaintiff files a FAC or a Notice of
Dismissal on or before that date, this Order to Show Cause will be discharged, and no additional
action need be taken.

       Plaintiff is advised that failure to comply with this order will result in a
recommendation that the lawsuit be dismissed without prejudice for failure to prosecute
and/or comply with court orders. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1.

It is so ordered.

Attachment: Notice of Dismissal

CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 1
